IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 11-463
                                         Filed: March 20, 2013

****************************
PRESTON NIGEL SANKER, by      *
LESLIE SANKER, his mother and *
next friend,                  *
                Petitioner,   *                            Stipulation; DTaP; Hib; IPV; Rotarix;
        v.                    *                            Encephalopathy; Attorney Fees and Costs
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
                Respondent.   *
****************************

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

       On July 18, 2011, Leslie Sanker [“petitioner”] filed a petition, on behalf of the
Estate of Preston Nigel Sanker, for compensation under the National Vaccine Injury
Compensation Program.2 Petitioner alleges Preston suffered an encephalopathy and
died as a result of the vaccinations he received on July 15, 2009.3 Stipulation at ¶¶ 2, 4.
Respondent denies that Preston’s vaccinations caused him any injury and denies that
his death is a result of vaccine-related injury. Stipulation at ¶ 6. Nevertheless, the
parties have agreed to settle the case.

      On March 20, 2013, the parties filed a joint stipulation agreeing to settle this case
and describing the settlement terms. Respondent agrees to pay petitioner a lump sum
payment of $200,000.00 in the form of a check payable to petitioner, as legal
representative of the Estate of Preston Nigel Sanker. The payment represents
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
3
 Preston received four vaccines on July 15, 2009: diphtheria-tetanus-acellular pertussis [“DTaP”],
haemophilus influenzae type B [“Hib”], inactivated polio [“IPV”], and Rotarix vaccine. See Stipulation, filed
March 20, 2013, at ¶ 1.
compensation for all damages that would be available under § 15(a). The special
master adopts the parties’ stipulation attached hereto, and awards compensation
in the amount and on the terms set forth therein.

        Additionally, on February 5, 2013, the parties filed a joint stipulation of facts
concerning attorney fees and costs. It notes that after informal discussions of
petitioner’s January 25, 2013 motion for attorney fees and costs petitioner requests an
amended amount to which respondent has no objections. Pursuant to General Order
#9, the stipulation also indicates petitioner incurred no personal litigation costs.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to §§ 15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, I hereby award the total $26,772.454 in the form of a
check payable jointly to petitioner and petitioner’s counsel of record, Elaine
Whitfield Sharp, for petitioner’s attorney fees and costs.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.5

IT IS SO ORDERED.
                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Special Master




4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924 F.2d 1029 (Fed.
Cir.1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2